AXTEL, S. A. B. DE C. V. AND SUBSIDIARIES Quarterly Condensed Consolidated Financial Statements June 30, 2008 (With comparative figures as of December 31, 2007 and June 30, 2007) (With Review Report of Independent Registered Public Accounting Firm Thereon) Review Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders Axtel, S.A.B. de C.V.: We have reviewed the accompanying condensed consolidated balance sheet of Axtel, S.A.B. de C.V. and subsidiaries as of June 30, 2008, the related condensed consolidated statements of operations for the three and six-month periods ended June 30, 2008 and 2007, the condensed consolidated statement of cash flows for the six-month period ended June 30, 2008, the condensed consolidated statement of changes in financial position for the six-month period ended June 30, 2007, and the related condensed consolidated changes in stockholders’ equity for the six-month period ended June 30, 2008. These condensed consolidated financial statements are the responsibility of the Company’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States of America). A review of interim financial information consists principally of applying analytical procedures and making inquires of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States of America), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the condensed consolidated financial statements referred to above for them to be in conformity with Mexican Financial Reporting Standards. We have previously audited, in accordance with standards of the Public Company Accounting Oversight Board (United States of America), the consolidated balance sheet of Axtel, S.A.B. de C.V. and its subsidiaries as of December 31, 2007 and the related consolidated statements of operations, stockholders’ equity and changes in financial position for the year then ended and in our report dated February 25, 2008, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying consolidated balance sheet as of December 31, 2007, is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. Mexican Financial Reporting Standards vary in certain significant respects from U.S. generally accepted accounting principles.Information relating to the nature and effects of such differences in the results of operations for each of the six-month periods ended June 30, 2008 and 2007, and in the stockholders’ equity as of June 30, 2008 and December 31, 2007 is included in note 15 to the condensed consolidated financial statements. As described in note 15g, certain information regarding subsidiary guarantors has been corrected. KPMG Cárdenas Dosal, S.C. Leandro Castillo Parada Monterrey, N.L. Mexico August 7, 2008, except note 15(g) which is as of January 15, 2009 AXTEL, S. A. B. DE C. V. AND SUBSIDIARIES Condensed
